  8:19-cr-00140-LSC-MDN Doc # 63 Filed: 06/23/20 Page 1 of 2 - Page ID # 109



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR140

        vs.                                           FINAL ORDER OF FORFEITURE

 MATTHEW PITZER,

                      Defendant.


       This matter is before the Court on the Government’s Motion for Final Order of

Forfeiture (ECF No. 62). The Court reviewed the record in this case and finds as follows:

       1.     On April 1, 2020, this Court entered a Preliminary Order of Forfeiture (ECF

No. 58), under 21 U.S.C. §§ 841 and 853 based upon the defendant=s plea of guilty to

Count I and the Forfeiture Allegation of the Information (ECF No. 47).            Under the

Preliminary Order of Forfeiture, defendant=s interest in the $5,850.00 U.S. currency was

forfeited to the United States.

       2.     The United States posted a Notice of Criminal Forfeiture on an official

internet government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days,

beginning on April 3, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions. The United States filed a

Declaration of Publication on June 3, 2020. ECF No. 61.

       3.     The United States has advised the Court that no party has filed a Petition.

From a review of the Court file, the Court finds no Petitions have been filed.

       4.     The Motion for Final Order of Forfeiture will be granted.

       Accordingly,
  8:19-cr-00140-LSC-MDN Doc # 63 Filed: 06/23/20 Page 2 of 2 - Page ID # 110



       IT IS ORDERED:

       A. The Motion for Final Order of Forfeiture, ECF No. 62, is granted.

       B. All right, title and interest in and to the $5,850.00 U.S. currency held by any

person or entity is hereby forever barred and foreclosed.

       C.   The $5,850.00 U.S. currency is hereby forfeited to the United States of

America.

       D. The United States is directed to dispose of the currency in accordance with

law.

       Dated this 23rd day of June, 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
